Name: Commission Implementing Regulation (EU) 2018/578 of 13 April 2018 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Implementing Regulation
 Subject Matter: coal and mining industries;  tariff policy;  America;  trade policy;  international trade
 Date Published: nan

 17.4.2018 EN Official Journal of the European Union L 97/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/578 of 13 April 2018 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for international trade in rough diamonds (1), and in particular Article 20 thereof, Whereas: (1) Annex II to Regulation (EC) No 2368/2002 lists the Participants in the Kimberley Process (KP) certification scheme and their duly appointed competent authorities. (2) The addresses of the competent authorities of several participants in the Kimberley Process require an update. (3) In November 2016, the KP Plenary furthermore agreed on the re-admission of Venezuela to the KP certification scheme. This decision follows the outcome of a written procedure and allows Venezuela to resume exports of rough diamonds. (4) Annex II to Regulation (EC) No 2368/2002 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 2368/2002 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 2018. For the Commission, On behalf of the President, Federica MOGHERINI Vice-President (1) OJ L 358, 31.12.2002, p. 28. ANNEX ANNEX II List of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20 ANGOLA Ministry of Geology and Mines Predio Geominas, 2 ° Andar C.P # 1260 Luanda Angola ARMENIA Department of Gemstones and Jewellery Ministry of Trade and Economic Development M. Mkrtchyan 5 Yerevan Armenia AUSTRALIA Department of Foreign Affairs and Trade Trade Development Division R.G. Casey Building John McEwen Crescent Barton ACT 0221 Australia BANGLADESH Export Promotion Bureau TCB Bhaban 1, Karwan Bazaar Dhaka Bangladesh BELARUS Ministry of Finance Department for Precious Metals and Precious Stones Sovetskaja Str, 7 220010 Minsk Republic of Belarus BOTSWANA Ministry of Minerals, Green Technology and Energy Security (MMGE) Fairgrounds Office Park, Plot No. 50676 Block C P/Bag 0018 Gaborone Botswana BRAZIL Ministry of Mines and Energy Esplanada dos MinistÃ ©rios, Bloco U, 4o andar 70065, 900 Brasilia, DF Brazil CAMBODIA Ministry of Commerce Lot 19-61, MOC Road (113 Road), Phum Teuk Thla, Sangkat Teuk Thla Khan Sen Sok, Phnom Penh Cambodia CAMEROON National Permanent Secretariat for the Kimberley Process Ministry of Mines, Industry and Technological Development Intek Building, 6th floor, Narvik Street BP 35601 Yaounde Cameroon CANADA International: Global Affairs Canada Natural Resources and Governance Division (MES) 125 Sussex Drive Ottawa, Ontario K1A 0G2 Canada For General Enquiries at Natural Resources Canada: Kimberley Process Office Lands and Minerals Sector Natural Resources Canada (NRCan) 580 Booth Street, 10th floor Ottawa, Ontario Canada K1A 0E4 CENTRAL AFRICAN REPUBLIC SecrÃ ©tariat permanent du processus de Kimberley BP: 26 Bangui Central African Republic CHINA, People's Republic of Department of Inspection and Quarantine Clearance General Administration of Quality Supervision, Inspection and Quarantine (AQSIQ) 9 Madian East Road Haidian District, Beijing 100088 People's Republic of China COTE D'IVOIRE MinistÃ ¨re de l'Industrie et des Mines SecrÃ ©tariat Permanent de la ReprÃ ©sentation en CÃ ´te d'Ivoire du Processus de Kimberley (SPRPK-CI) Abidjan-Plateau, Immeuble les Harmonies II Abidjan CÃ ´te d'Ivoire HONG KONG, Special Administrative Region of the People's Republic of China Department of Trade and Industry Hong Kong Special Administrative Region Peoples Republic of China Room 703, Trade and Industry Tower 700 Nathan Road Kowloon Hong Kong China CONGO, Democratic Republic of Centre d'Expertise, d'Evaluation et de Certification des Substances MinÃ ©rales PrÃ ©cieuses et Semi-prÃ ©cieuses (CEEC) 3989, av des cliniques Kinshasa/Gombe Democratic Republic of Congo CONGO, Republic of Bureau d'Expertise, d'Evaluation et de Certification des Substances MinÃ ©rales PrÃ ©cieuses (BEEC) BP 2787 Brazzaville Republic of Congo EUROPEAN UNION European Commission Service for Foreign Policy Instruments Office EEAS 03/330 B-1049 Bruxelles/Brussel Belgium GHANA Ministry of Lands and Natural Resources Accra P.O. Box M 212 Ghana GUINEA Ministry of Mines and Geology Boulevard du Commerce  BP 295 Quartier Almamya / Commune de Kaloum Conakry Guinea GUYANA Geology and Mines Commission P O Box 1028 Upper Brickdam Stabroek Georgetown Guyana INDIA Government of India, Ministry of Commerce & Industry Udyog Bhawan New Delhi 110 011 India INDONESIA Directorate of Export and Import Facility, Ministry of Trade M. I. Ridwan Rais Road, No. 5 Blok I Iantai 4 Jakarta Pusat Kotak Pos. 10110 Jakarta Indonesia ISRAEL Ministry of Economy and Industry Office of the Diamond Controller 3 Jabotinsky Road Ramat Gan 52520 Israel JAPAN United Nations Policy Division Foreign Policy Bureau Ministry of Foreign Affairs 2-2-1 Kasumigaseki, Chiyoda-ku 100-8919 Tokyo, Japan Japan KAZAKHSTAN Ministry for Investments and Development of the Republic of Kazakhstan Committee for Technical Regulation and Metrology 11, Mangilik el street Astana Republic of Kazakhstan KOREA, Republic of Ministry of Foreign Affairs United Nations Division 60 Sajik-ro 8-gil Jongno-gu Seoul 03172 Korea LAOS, People's Democratic Republic Department of Import and Export Ministry of Industry and Commerce Phonxay road, Saisettha District Vientiane, Lao PDR P.O Box: 4107 Laos LEBANON Ministry of Economy and Trade Lazariah Building Down Town Beirut Lebanon LESOTHO Department of Mines Ministry of Mining Corner Constitution and Parliament Road P.O. Box 750 Maseru 100 Lesotho LIBERIA Government Diamond Office Ministry of Lands, Mines and Energy Capitol Hill P.O. Box 10-9024 1000 Monrovia 10 Liberia MALAYSIA Ministry of International Trade and Industry MITI Tower, No.7, Jalan Sultan Haji Ahmad Shah 50480 Kuala Lumpur Malaysia MALI MinistÃ ¨re des Mines Bureau d'Expertise d'Evaluation et de Certification des Diamants Bruts CitÃ © administrative, batiman no. 3, 3eme Ã ©tage Bamako RÃ ©publique du Mali MAURITIUS Import Division Ministry of Industry, Commerce & Consumer Protection 4th Floor, Anglo Mauritius Building Intendance Street Port Louis Mauritius MEXICO Directorate-General for International Trade in Goods 296 Paseo de la Reforma Avenue, 23th Floor Mexico City, D.F. 06600 Mexico NAMIBIA The Government of Republic of Namibia Ministry of Mines and Energy Directorate of Diamond Affairs Private Bag 13297 1st Aviation Road (Eros Airport) Windhoek Namibia NEW ZEALAND Middle East and Africa Division Ministry of Foreign Affairs and Trade Private Bag 18 901 Wellington New Zealand NORWAY Ministry of Foreign Affairs Legal Department Box 8114 Dep 0032 Oslo, Norway PANAMA National Customs Authority Panama City, Curundu, Dulcidio Gonzalez Avenue, building # 1009 Republic of Panama RUSSIAN FEDERATION International: Ministry of Finance 9, Ilyinka Street 109097 Moscow Russia Import and Export Authority: Gokhran of Russia 14, 1812 Goda St. 121170 Moscow Russia SIERRA LEONE Ministry of Mines and Mineral Resources The Permanent Secretary Youyi Building Brookfields Freetown Sierra Leone SINGAPORE Ministry of Trade and Industry 100 High Street #09-01, The Treasury Singapore 179434 SOUTH AFRICA South African Diamond and Precious Metals Regulator SA Diamond Centre 251 Fox Street Johannesburg 2000 South Africa SRI LANKA National Gem and Jewellery Authority 25, Galleface Terrace Post Code 00300 Colombo 03 Sri Lanka SWAZILAND Office for the Commissioner of Mines Geological Surveys, Minerals and Mines Departments, Third Floor Lilunga Building (West Wing),Somhlolo Road, Mbabane Swaziland SWITZERLAND State Secretariat for Economic Affairs (SECO) Sanctions Unit Holzikofenweg 36 CH-3003 Berne/Switzerland TAIWAN, PENGHU, KINMEN AND MATSU, SEPARATE CUSTOMS TERRITORY Export/Import Administration Division Bureau of Foreign Trade Ministry of Economic Affairs 1, Hu Kou Street Taipei, 100 Taiwan TANZANIA Commission for Minerals Ministry of Energy and Minerals Kikuyu Avenue, P.O BOX 422, 40744 Dodoma Tanzania THAILAND Department of Foreign Trade Ministry of Commerce 563 Nonthaburi Road Muang District, Nonthaburi 11000 Thailand TOGO The Ministry of Mines and Energy Head Office of Mines and Geology 6, Avenue Sarakawa B.P. 356 LomÃ © Togo TURKEY Foreign Exchange Department Undersecretariat of Treasury T.C. BaÃbakanlÃ ±k Hazine MÃ ¼steÃarlÃ ±Ã Ã ± Ã °nÃ ¶nÃ ¼ BulvarÃ ± No 36 06510 Emek, Ankara Turkey Import and Export Authority: Istanbul Gold Exchange / Borsa Istanbul Precious Metals and Diamond Market (BIST) Borsa Ã °stanbul, Resitpasa Mahallesi, Borsa Ã °stanbul Caddesi No 4 Sariyer, 34467, Istanbul Turkey UKRAINE Ministry of Finance State Gemological Centre Degtyarivska St. 38-44 Kiev 04119 Ukraine UNITED ARAB EMIRATES U.A.E. Kimberley Process Office Dubai Multi Commodities Centre Dubai Airport Free Zone Emirates Security Building Block B, 2nd Floor, Office # 20 P.O. Box 48800 Dubai United Arab Emirates UNITED STATES OF AMERICA United States Kimberley Process Authority U.S. Department of State Bureau of Economic and Business Affairs 2201 C Street, NW Washington DC 20520 United States of America VENEZUELA Central Bank of Venezuela 36 Av. Urdaneta, Caracas, Capital District Caracas ZIP Code 1010 Venezuela VIETNAM Ministry of Industry and Trade Agency of Foreign Trade 54 Hai Ba Trung Hoan Kiem Hanoi Vietnam ZIMBABWE Principal Minerals Development Office Ministry of Mines and Mining Development 6th Floor, ZIMRE Centre Cnr L.Takawira St/ K. Nkrumah Ave. Harare Zimbabwe